IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA                : No. 309 WAL 2020
                                            :
                                            :
             v.                             : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
JONATHAN C. HELD                            :
                                            :
                                            :
PETITION OF: TRIB TOTAL MEDIA, LLC          :
AND RICH CHOLODOFSKY                        :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of March, 2021, the Petition for Allowance of Appeal is

DENIED.